 



 

 

 

Amended and Restated Share Exchange Agreement

 

 

by and between

 

 

Kinder Holding Corp.

 

 

and

 

 

Intiva BioPharma Inc.

 





 

Dated as of October 13, 2017

 

 



 

 

1

 

 

This AMENDED AND RESTATED SHARE EXCHANGE AGREEMENT, dated as of October 13, 2017
(this “Agreement”) is between Kinder Holding Corp., a Delaware corporation with
offices located at 2275 Huntington Drive, Suite 851, San Marino, CA 91108, on
the one hand (the “Company”) and Intiva BioPharma Inc., a Colorado corporation
with offices located at 3773 Cherry Creek N. Drive, Suite 575, Denver CO 80209,
on the other hand (“BioPharma”). The Company and BioPharma are sometimes
referred to individually, as a “Party” and collectively, as the “Parties.”

 

Recital:

 

WHEREAS, the Parties hereto agree that it is their intention that BioPharma
become a wholly-owned subsidiary of the Company through the exchange by the
shareholders of BioPharma (the “BioPharma Shareholders”) of all outstanding
shares of common stock of BioPharma (the “BioPharma Shares”) in consideration
for the issuance by the Company of a total of 255,856,272 shares of the
Company’s common stock, $0.0001 (the “Shares”), which amount is prior to the
implementation following the Closing, as defined below, of a 1-for-6 reverse
stock split to be implemented after the closing (the “Reverse Stock Split”) as
set forth in Section 2.2 below; and

 

WHEREAS, the Parties acknowledge and agree that on June 26, 2017, in
contemplation of the execution and delivery of a share exchange agreement
between the Company and BioPharma, the Company filed a Form 8-K with United
States Securities and Exchange Commission (the “SEC”) reporting that the control
persons of the Company had effected a change in control transaction pursuant to
which a principal shareholder of BioPharma acquired a total of 20,000,000 Shares
from the Company’s two principal shareholders; and

 

WHEREAS, the Parties have agreed that in connection with the closing, the
20,000,000 Shares issued in the change in control transaction shall be
cancelled; and

 

WHEREAS, the Parties acknowledge and agree that at the date of this Agreement,
the Company does not have a sufficient number of authorized but unissued Shares
to issue all of the 255,856,272 pre-Reverse Stock Split Shares required under
this Agreement and, as a result, the Parties have agreed to conduct the closing
of this Agreement (the “Closing”), pursuant to the terms set forth in Sections
1.1 and 2.1 below.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
and intending to be legally bound, the Parties hereby agree as follows:

 

ARTICLE I

THE SHARES AND THE EXCHANGE

 

Section 1.1 The Share Exchange and Issuance. The Parties agree that upon the
Closing, which Closing shall occur upon the execution and delivery of this
Agreement, the Company shall issue to the BioPharma Shareholders a total of
94,889,808 Shares, representing the remaining authorized but unissued Shares and
the BioPharma Shareholders shall transfer their BioPharma Shares to the Company.
The Company shall then be obligated, within four (4) business days of the
Closing, to file with the United States Securities and Exchange Commission (the
“SEC”) a Form 8-K containing “full Form 10 disclosure” as set forth below. The
Parties further agree that within fifteen (15) business days following the
Closing, the Company shall file with the SEC an Information Statement on
Schedule 14C, as set forth in Section 2.2 below (the “Information Statement”),
for among other purposes, increasing the number of authorized Shares in order
for the Company to fulfill its obligation to issue to the BioPharma Shareholders
the requisite number of Shares provided in this Agreement, on a post-Reverse
Stock Split basis.

 

Section 1.2 The BioPharma Shares and Warrants. The Parties acknowledge and agree
that at the date of this Agreement, BioPharma has issued and outstanding
BioPharma Shares and warrants exercisable to purchase BioPharma Shares.

 

Section 1.3 BioPharma undertakes to deliver to the Company a schedule of the
issued and outstanding BioPharma Shares and BioPharma Warrants not less than two
(2) business days prior to the Closing.

 

2

 

 

Section 1.4 Upon the Closing, the Company undertakes to issue and grant to the
holders of the BioPharma Warrants common stock purchase warrants exercisable to
purchase Shares of the Company’s common stock based on the same ratio used to
determine the number of Shares to be issued to BioPharma Shareholders, subject
only to the implementation of the Corporate Actions defined and set forth in
Section 2.2 below.

 

Section 1.5 Reporting of Share Exchange. For federal, state, and local income
tax return reporting purposes, all parties agree to treat this Agreement and
each action contemplated by this Agreement as a nontaxable exchange under
Section 368 of the Internal Revenue Code. For federal, state, and local income
tax return reporting purposes, all parties agree to treat this Agreement and
each action contemplated by this Agreement as a nontaxable exchange under
Section 368 of the Internal Revenue Code.

 

Section 1.6 Board of Directors of the Company. Simultaneously at Closing, Ivo
Heiden, one of the two existing directors of the Company, shall resign as an
officer and director of the Company and the control persons of BioPharma and the
remaining director shall make such appointments to serves as the Company’s new
executive officers and directors as they shall determine.

 



ARTICLE II

THE CLOSING

 

Section 2.1 The Closing. The Parties shall take the actions set forth in Section
1.1 above.

 

Section 2.2 Conditions Subsequent to Closing.

 

A. As soon as practicable following the Closing, the Company undertakes to
implement certain corporate actions by the filing with the SEC of an Information
Statement based upon the Joint Written Consent of the Company’s Board of
Directors and Majority Consenting Stockholders (the Joint Consent”) and file
with the State of Delaware, a Certificate of Amendment to the Company’s
Certificate of Incorporation to:

 

(i) implement a one for six (1:6) reverse stock split (the “Reverse Split”) of
the Company’s 100,000,000 issued and outstanding Shares;

 

(ii) increase the number of authorized Shares of Common Stock from 100,000,000
Shares to 200,000,000 Shares (the “Authorized Share Increase”); and

 

(iii) change the name of the Company to a name determined by the Company’s newly
constituted Board of Directors; and

 

(iv) take such other corporate actions as the Board of Directors may determine.

 

The foregoing are referred to collectively, as the “Corporate Actions.” The
Company further undertakes to file as soon as reasonably practicable after the
SEC has cleared comments, if any, with respect to the Information Statement, to
make application to FINRA to approve the Corporate Actions.

 

B. The Company also agrees that as soon as reasonably practicable after the SEC
clears comments, if any, on the Form 8-K containing full Form 10 disclosure, the
Company will file a registration statement on Form S-1 for the purpose of
registering for resale under the Securities Act of 1933, as amended (the “Act”)
a number of Post-Reverse Stock Split Shares, including all of the 400,000
Post-Reverse Split Shares issued to Ivo Heiden and Securities Compliance Corp.,
the former control persons of the Company plus a number of additional Post
Reverse Split Shares issued to the BioPharma Shareholders in an amount to be
determined and subject to certain conditions as the Company’s Board of Directors
shall reasonably determine.

 

Section 2.3 The foregoing are referred to collectively, as the “Corporate
Actions,” which shall be implemented by filing the Information Statement on or
about the date of the filing of the Registration Statement with the SEC.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants as of the date hereof that:

 

Section 3.1 Existence and Power. The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.
The Company has the requisite corporate power and authority to own or lease all
of its properties and assets and to carry on its business as it is now being
conducted, and is duly licensed or qualified to do business in each jurisdiction
in which the nature of the business conducted by it or the character or location
of the properties and assets owned or leased by it makes such licensing or
qualification necessary.

 

3

 

 

Section 3.2 Capitalization. The authorized capital stock of Company consists of
110,000,000 shares of capital stock consisting of: (i) 100,000,000 Shares of
Common Stock, par value $0.0001, having one vote per share, of which 22,710,192
Shares are issued and outstanding as of the date of this Agreement; and (ii)
10,000,000 shares of preferred stock which may be issued in one or more series
(“Preferred Stock”), no shares of which are issued or outstanding as of the date
of this Agreement and the Board of Directors shall be authorized to fix the
powers, preferences, rights, qualifications, limitations or restrictions of the
Preferred Stock and any series thereof in accordance with the Company’s Bylaws.

 

Section 3.3 Validly Issued Shares. All of the issued and outstanding shares of
Company capital stock have been duly authorized and validly issued and are
fully-paid, nonassessable and free of preemptive rights, with no personal
liability attaching to the ownership thereof.

 

Section 3.4 Authorization. The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of the
Company, and this Agreement is a valid and binding obligation of the Company,
enforceable against it in accordance with their terms.

 

Section 3.5 Board Approval. The transactions contemplated by this Agreement,
including without limitation the issuance of the Shares in compliance with the
terms of this Agreement, have been adopted, approved and declared advisable by
the Board of Directors of the Company in accordance with the provisions of the
laws of the State of Delaware and the Bylaws of the Company.

 

Section 3.6 Non-Contravention. The execution, delivery and performance of this
Agreement, and the consummation by the Company of the transactions contemplated
hereby, will not conflict with, violate or result in a breach of any provision
of, or constitute a default (or an event which, with notice or lapse of time or
both would constitute a default) under, or result in the termination of or
accelerate the performance required by, or result in a right of termination or
acceleration under, any provision of the Certificate of Incorporation or Bylaws
of the Company.

 

Section 3.7 Exempt Transaction. The Parties understand that (i) as of the date
of this Agreement, the Shares to be issued to the BioPharma Shareholders have
not been registered under the Act or any state securities laws, based upon the
exemption from registration under Rule 506 and Section 4(a)(2) promulgated by
the SEC under the Act.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BIOPHARMA

 

BioPharma represents and warrants to the Company as of the date hereof that:

 

Section 4.1 Existence and Power. BioPharma is duly organized and validly
existing under the laws of the State of Colorado and has all requisite power and
authority to enter into and perform its obligations under this Agreement.

 

Section 4.2 Capitalization. The authorized capital stock of BioPharma consists
of 50,000,000 Shares of Common Stock, no par value, having one vote per share,
of which of which 5,330,339 BioPharma Shares are issued and outstanding as of
the date of this Agreement, including 266,666 vested BioPharma Shares
issued/granted to BioPharma officers/directors, and 533,334 BioPharma Shares for
which forfeiture restrictions lapse over a two-year period in equal quarterly
tranches.

 

Section 4.3 Authorization. The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of
BioPharma, and this Agreement is a valid and binding obligation of BioPharma,
enforceable against it in accordance with its terms.

 

Section 4.4 Valid Issuance. The BioPharma Shares have been duly authorized by
all necessary corporate action. As of the date of this Agreement and the
Closing, the BioPharma Shares are and will be validly issued, fully-paid and
nonassessable, will not subject the holders thereof to personal liability and
will not be issued in violation of preemptive rights.

 

4

 

 

Section 4.5 Non-Contravention. The execution, delivery and performance of this
Agreement will not conflict with, violate or result in a breach of any provision
of, or constitute a default (or an event which, with notice or lapse of time or
both would constitute a default) under, or result in the termination of or
accelerate the performance required by, or result in a right of termination or
acceleration under, any provision of the organizational or governing documents
of BioPharma.

 

ARTICLE V

CONDITIONS TO SHARE EXCHANGE CLOSING

 

Section 5.1 Conditions to Each Party’s Obligation to Effect the Closing. The
respective obligations of the Parties hereunder to affect the share exchange
transactions contemplated by this Agreement (the “Share Exchange”) shall be
subject to the following conditions:

 

(a) No Injunctions or Restraints; Illegality. No order, injunction or decree
issued by any court or agency of competent jurisdiction or other law preventing
or making illegal the consummation of the Exchange shall be in effect; and

 

(b) BioPharma shall have delivered to the Company audited financial statements
of BioPharma, consolidated proforma financial statements and such information
related to BioPharma so that the Company will have the requisite information
necessary to file with the SEC the full Form 10 disclosure on Form 8-K within
four (4) business days following the Closing.

 

ARTICLE VI

MISCELLANEOUS

 

Section 6.1 Notices. All notices and other communications required or permitted
to be given under this Agreement shall be in writing and shall be deemed to have
been given if delivered personally or by facsimile or seven days after having
been sent by certified mail, return receipt requested, postage prepaid, to the
Parties to this Agreement at the following address or to such other address
either Party to this Agreement shall specify by notice to the other Party:

 

(a) if to Company, then to:

 

Kinder Holding Corp.

2275 Huntington Drive, Suite 851

San Marino, CA 91108

Attention: Ivo Heiden, CEO

email: iheiden@parkavenuegroup.us

 

with a copy to:

 

Office of Richard Rubin

 

40 Wall Street – 28th Floor

New York, NY 10005

Email: rrubin@parkavenuegroup.us

 

(b) if to BioPharma, then to:

 

Intiva BioPharma Inc.

3773 Cherry Creek N. Drive, Suite 575

Denver CO 80209

Attention: Jeffrey Friedland, CEO

email: jeffrey@intivainternational.com

 

5

 

 

Section 6.2 Further Assurances. Each Party hereto shall do and perform or cause
to be done and performed all further acts and shall execute and deliver all
other agreements, certificates, instruments and documents as any other Party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

 

Section 6.3 Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
duly executed and delivered by the Company and BioPharma. No failure or delay by
any Party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

Section 6.4 Fees and Expenses. Each Party hereto shall pay all of its own fees
and expenses (including attorneys’ fees) incurred in connection with this
Agreement and the transactions contemplated hereby.

 

Section 6.5 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and assigns, provided that neither Party may assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without
the consent of the other Party hereto.

 

Section 6.6 Governing Law. This Agreement shall be governed and construed in
accordance with the internal laws of the State of New York applicable to
contracts made and wholly performed within such state, without regard to any
applicable conflicts of law principles. The Parties hereto agree that any suit,
action or proceeding brought by either Party to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby shall be brought in any federal or state court
located in the State of New York. Each of the Parties hereto submits to the
jurisdiction of any such court in any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of, or in
connection with, this Agreement or the transactions contemplated hereby and
hereby irrevocably waives the benefit of jurisdiction derived from present or
future domicile or otherwise in such action or proceeding. Each Party hereto
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding in any such court or that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum. Notwithstanding the
foregoing, the Parties, upon mutual written agreement, may agree to the State of
Colorado or California in lieu of the State of New York.

 

Section 6.7 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 6.8 Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the Parties and/or their affiliates with respect to the subject matter
of this Agreement.

 

Section 6.9 Effect of Headings. The Article and Section headings herein are for
convenience only and shall not affect the construction hereof.

 

Section 6.10 Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be deemed to be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforced in
accordance with its terms to the maximum extent permitted by law.

 

Section 6.11 Counterparts; Third Party Beneficiaries. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures were upon the same instrument. No provision
of this Agreement shall confer upon any person other than the Parties hereto any
rights or remedies hereunder.

 

Section 6.12 Specific Performance. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the Parties shall be entitled to seek specific performance of the terms hereof,
this being in addition to any other remedies to which they are entitled at law
or equity.

 

6

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Kinder Holding Corp.

 

[ex10-2_001.jpg]

 



Ivo Heiden, CEO

 

Intiva Biopharma Inc.

 

Jeffrey Friedland, CEO

 

7

 

 